Title: From James Madison to Roger Gerard van Polanen, 30 June 1802
From: Madison, James
To: Polanen, Roger Gerard van


Sir
Department of State June 30th. 1802.
The ship Mary, belonging to Mr. Jeremiah Yellott of Baltimore, whereof Isaac Phillips was master, was, with a very valuable cargo, captured on the 4th. of February. 1800. by a French privateer, & carried into Curracoa. As the ship was bound from Batavia, a Dutch port, to Baltimore, a neutral port, restitution was due, and was claimed from the Governor of Curracoa but without effect, under the articles of the proclamation of the intermediate Executive power of the Batavian republic dated august 12. 1798. In pursuance of instructions given to the American Minister at the Hague, he represented the case to the Batavian Government, & in September last received from the Minister of Foreign relations, an answer assuring him that a just attention should be paid to the subject as soon as a report of the proceedings at Curacoa which had been called for, should be transmitted. By information lately recd. from that Island, by the parties interested, it is found that this report which was made by the Batavian Government, a preliminary to its discussion, had never been forwarded.
The object of this letter Sir, is to request that the claim in question may have the benefit of your favorable interposition in stimulating a transmission of the report by the Governor of Curracoa, as well as in promoting an early decision of your Government in behalf of the sufferers. Persuading myself that your regard for justice and for the cordial relations subsisting between the United States and the Batavian republic, will under this interposition as ready, as I trust, it will be effectual, I have the honor to remain &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Jeremiah Yellott (d. 1805) emigrated in 1774 from Great Britain to Maryland, where he built a fortune as a privateer and trader during the Revolutionary War. He solidified his position as one of the foremost merchants in Baltimore in the postwar period and served as naval agent in that city during the Adams administration (John Bosley Yellott, Jr., “Jeremiah Yellott—Revolutionary War Privateersman and Baltimore Philanthropist,” Md. Historical Magazine, 86 [1991]: 176–89).



   
   The U.S. minister to the Netherlands, William Vans Murray, informed Secretary of State John Marshall on 1 Oct. 1800 that he had received instructions regarding the Mary and had passed the case on to the Batavian minister of marine (DNA: RG 59, DD, Netherlands, vol. 4). On 10 Nov. 1800, Murray wrote Marshall that he believed the Batavian government would restore to Yellott the money from the sale of the ship and cargo (ibid.).



   
   JM’s clerk no doubt should have written “render” here.


